TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 12, 2021



                                       NO. 03-19-00840-CV


                                   Ram Kris Netaji, Appellant

                                                  v.

                                     Vicki Roberts, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
             AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on October 11, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.